Citation Nr: 1524956	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis of the left hip, to include as secondary to the service-connected left hip furuncle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2014, the Board remanded for further evidentiary development.

The Veteran requested a Board hearing on a March 2010 VA Form 9.  In April 2010, the Veteran withdrew his request for a Board hearing.  The Veteran has not requested rescheduling of the hearing.  His hearing request therefore is considered withdrawn.  See 38 C F R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was scheduled for a March 2015 VA examination.

2. The Veteran failed to report for the March 2015 VA examination and has not shown good cause for doing so.


CONCLUSION OF LAW

The Veteran's claim is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran's claim was remanded for additional development in October 2014.  The RO provided the required notice in a letter sent to the Veteran in January 2015.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2015 letter, the Veteran was requested to provide a VA Form 21-4142, Authorization to Disclose Information, in order for any treatment records regarding his left hip arthritis since service to be obtained.  The Veteran did not respond to this letter or provide a VA Form 21-4142.

In the October 2014 remand, the Board requested that the Veteran undergo a VA examination to determine the etiology of his left hip arthritis.  He was sent a duty to assist letter dated January 2015 informing him that the Appeals Management Center (AMC) would be assisting him in obtaining additional evidence for his claim.  In March 2015 the Veteran was scheduled for a VA examination in relation to his claim.

The Veteran failed to appear for his scheduled examination in March 2015 and the record contains no justifiable reason for his failure to appear for the VA examination.The Veteran was apprised of the determination that he failed to report for the examination in a supplemental statement of the case dated March 2015.

Based on the above, the Board finds that there has been substantial compliance with its October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).
With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.
Legal Criteria and Analysis

The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in September 1956.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  We also note that section 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  In July 2005, the Veteran filed a new claim for service connection for arthritis of the left hip.  A rating decision dated April 2006 denied service connection for arthritis of the left hip.  The Veteran filed a request for reconsideration in May 2007, more than one year after the April 2006 rating decision.  The RO issued a March 2008 rating decision found that the Veteran had not presented new and material evidence to reopen the claim for service connection for arthritis of the left hip.  The Veteran appealed the March 2008 denial.

The Board reopened the claim in an October 2014 decision and remanded for evidentiary development.  Thus, as the Veteran has filed a claim in July 2005 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically "a reopened claim for a benefit which was previously disallowed" which means that the claim must be denied as a matter of law.
The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in March 2015.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  A supplemental statement of the case dated March 9, 2015 that noted the Veteran's failure to appear was responded to by the Veteran's representative on the same day, noting that the Veteran had no additional evidence to submit.  Moreover, a May 2015 Informal Hearing Presentation brief from the Veteran's representative did not provide any reason for the Veteran's failure to appear.

The Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  It is presumed that he was properly notified of the date and time of the VA examination.

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the Veteran has not provided any reason for his failure to appear for the examination.

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.

Here, a VA examination was ordered pursuant to the October 2014 Board remand.  The Veteran was scheduled for such an examination and did not appear.
In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b)(2014).


ORDER

Service connection of arthritis of the left hip is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


